              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 1 of 27




          1    WO                                                                                     MDR

          2
          3
          4
          5
          6                          IN THE UNITED STATES DISTRICT COURT
          7                                 FOR THE DISTRICT OF ARIZONA
          8
          9     Alfred E. Caraffa,                              No. CV 20-00774-PHX-MTL (ESW)
         10                              Plaintiff,
         11     v.                                              ORDER
         12
                United States, et al.,
         13
                                         Defendants.
         14
         15           On April 20, 2020, Plaintiff Alfred E. Caraffa, who is confined in a Maricopa
         16    County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 and a Motion
         17    to Proceed In Forma Pauperis. In an April 23, 2020 Order, the Court denied the deficient
         18    Motion to Proceed and gave Plaintiff thirty days to either pay the administrative and filing
         19    fees or file a complete Application to Proceed In Forma Pauperis.
         20           On April 30, 2020, Plaintiff filed a Motion to Combine Cases (Doc. 6); Exhibits to
         21    Support Civil Action; a First Amended Complaint (Doc. 8) pursuant to § 1983 and Bivens
         22    v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971); and
         23    a second Application to Proceed In Forma Pauperis (Doc. 9). On May 7, 2020, Plaintiff
         24    filed a “Motion to Change Assignment of Judge(s)” (Doc. 11). The Court will deny the
         25    Motion to Change Assignment of Judges, grant the second Application to Proceed, deny
         26    the Motion to Combine Cases, and dismiss the First Amended Complaint with leave to
         27    amend.
         28    ....


JDDL-K
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 2 of 27




          1    I.     Motion to Change Assignment of Judges
          2           In his Motion to Change Assignment of Judges, Plaintiff seeks to have this case
          3    assigned to a different District Court Judge and Magistrate Judge because (1) the
          4    undersigned and United States Magistrate Judge Eileen S. Willett “are mentioned by title
          5    and name in the cause of action counts in the Amended Complaint” and (2) Plaintiff has
          6    sent a letter to the Supreme Court about “claims and statements made by [the undersigned]
          7    . . . for his discrimination comments of A.R.S. 31-(A)(6) cited in the orders from [the
          8    undersigned].” Plaintiff asserts that he “did not file any kind of civil action dealing with
          9    marriage” and that the undersigned’s “comments to see A.R.S. of the Arizona Constitution
         10    is unconstitutional and disgraceful for a federal judge who took an oath to uphold the
         11    Constitution[] of the United States.” Plaintiff also contends Magistrate Judge Willett
         12    “follow[ed] suit with violation of Federal Rules [of] Civil Procedur[]e[]” and this “adds to
         13    that disgracefulness.”
         14           Motions to disqualify or recuse a federal judge fall under two statutory provisions,
         15    28 U.S.C. §§ 144 and 455. Section 144 provides for recusal where a party files a “timely
         16    and sufficient affidavit that the judge before whom the matter is pending has a personal
         17    bias or prejudice either against him or in favor of any adverse party.” The affidavit must
         18    state the facts and reasons for the belief that the bias or prejudice exists. 28 U.S.C. § 144.
         19    If the judge finds the affidavit timely and legally sufficient, the judge must proceed no
         20    further and another judge must be assigned to hear the motion. Id.; United States v. Sibla,
         21    624 F.2d 864, 867 (9th Cir. 1980). On the other hand, § 455 is self-enforcing on the judge
         22    and requires a judge to recuse himself “in any proceeding in which his impartiality might
         23    reasonably be questioned,” where he “has a personal bias or prejudice concerning a party,”
         24    or when he is “a party to the proceeding.” 28 U.S.C. § 455(a), (b)(1), and (b)(5)(i). See
         25    also Sibla, 624 F.2d at 867-68.
         26           The undersigned must initially determine whether Plaintiff has filed an affidavit that
         27    is legally sufficient. See United States v. Azhocar, 581 F.2d 735, 738 (9th Cir. 1978) (“the
         28    judge against whom an affidavit of bias is filed may pass on its legal sufficiency”) (citing


JDDL-K
                                                           -2-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 3 of 27




          1    Berger v. United States, 255 U.S. 22 (1921)). He has not. “An affidavit filed pursuant to
          2    [28 U.S.C. § 144] is not legally sufficient unless it specifically alleges facts that fairly
          3    support the contention that the judge exhibits bias or prejudice directed toward a party that
          4    stems from an extrajudicial source.” Sibla, 624 F.2d at 868 (emphasis added). Plaintiff
          5    has not filed an affidavit and his Motion does not contain any facts to support the
          6    conclusion that the undersigned has exhibited a bias or prejudice that stems from an
          7    extrajudicial source. Thus, the undersigned is not required to assign the recusal request to
          8    another judge. See Azhocar, 581 F.2d at 738 (“Only after the legal sufficiency of the
          9    affidavit is determined does it become the duty of the judge to ‘proceed no further’ in the
         10    case.”).
         11           Under §§ 144 and 455, recusal is appropriate where “a reasonable person with
         12    knowledge of all the facts would conclude that the judge’s impartiality might reasonably
         13    be questioned.” Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008) (quoting United
         14    States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997)), abrogated on other grounds in
         15    Simmons v. Himmelreich, ___ U.S. ___, 136 S. Ct. 1843 (2016). In nearly all cases, the
         16    source of any alleged bias must be extrajudicial. Liteky v. United States, 510 U.S. 540,
         17    544-56 (1994). In Liteky, the Supreme Court stated:
         18                  First, judicial rulings alone almost never constitute a valid basis for a
         19                  bias or partiality motion. In and of themselves . . . , they cannot
                             possibly show reliance upon an extrajudicial source; and can only in
         20                  the rarest circumstances evidence the degree or favoritism or
         21                  antagonism required . . . when no extrajudicial source is involved.
                             Almost invariably, they are proper grounds for appeal, not for recusal.
         22                  Second, opinions formed by the judge on the basis of facts introduced
         23                  or events occurring in the course of the current proceedings, or of prior
                             proceedings, do not constitute a basis for a bias or partiality motion
         24                  unless they display a deep-seated favoritism or antagonism that would
                             make fair judgment impossible. Thus, judicial remarks during the
         25
                             course of a trial that are critical or disapproving of, or even hostile to,
         26                  counsel, the parties, or their cases, ordinarily do not support a bias or
                             partiality challenge. They may do so if they reveal an opinion that
         27                  derives from an extrajudicial source; and they will do so if they reveal
         28                  such a high degree of favoritism or antagonism as to make fair
                             judgment impossible.

JDDL-K
                                                            -3-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 4 of 27




          1    510 U.S. at 555 (internal citation omitted). See also Pesnell, 543 F.3d at 1044.
          2           As previously discussed, Plaintiff does not allege the undersigned has an
          3    extrajudicial bias against him. The undersigned cannot conclude that the grounds advanced
          4    by Plaintiff would cause a reasonable person with knowledge of all the relevant facts to
          5    question the impartiality of the undersigned.
          6           Plaintiff has not named the undersigned or Magistrate Judge Willett as a Defendant
          7    in this action, but does make numerous allegations against the undersigned and Magistrate
          8    Judge Willett in his First Amended Complaint. When a litigant becomes unhappy with a
          9    judge’s rulings, a litigant might seek to force the judge to recuse himself by filing a lawsuit
         10    against the judge. But a “‘judge is not disqualified merely because a litigant sues or
         11    threatens to sue him.’ Such an easy method for obtaining disqualification should not be
         12    encouraged or allowed.” Ronwin v. State Bar of Arizona, 686 F.2d 692, 701 (9th Cir. 1981)
         13    (citation omitted), rev’d on other grounds sub nom. Hoover v. Ronwin, 466 U.S. 558
         14    (1984).
         15           “‘[A] judge is not disqualified by a litigant’s suit or threatened suit against him, or
         16    by a litigant’s intemperate and scurrilous attacks.’” United States v. Sutcliffe, 505 F.3d
         17    944, 958 (9th Cir. 2007) (quoting United States v. Studley, 783 F.2d 934, 940 (9th Cir.
         18    1986)). Similarly, “[w]here a claim against the undersigned judge is so wholly frivolous
         19    that there is no jurisdiction, the assigned judge should be able to decline to recuse and
         20    proceed with dismissing the case.” Snegirev v. Sedwick, 407 F. Supp. 2d 1093, 1095
         21    (D. Alaska 2006). See also Reddy v. O’Connor, 520 F. Supp. 2d 124, 131 (D.D.C. 2007)
         22    (“recusal is not required where the claim asserted is ‘wholly frivolous’ or a litigant has
         23    named a judicial officer as a defendant to force him out of the case and hence obtain
         24    assignment of a judge the litigant considers more desirable.” (quoting Snegirev, 407 F.
         25    Supp. 2d at 1095)).
         26           The Court lacks subject-matter jurisdiction over a claim that is “wholly insubstantial
         27    and frivolous.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998). An
         28    action under 42 U.S.C. § 1983 or Bivens may be dismissed as frivolous “where the defense


JDDL-K
                                                            -4-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 5 of 27




          1    is complete and obvious from the face of the pleadings.” Franklin v. Murphy, 745 F.2d
          2    1221, 1228 (9th Cir. 1984). Such claims include those in which “it is clear that the
          3    defendants are immune from suit.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). See
          4    also Snegirev, 407 F. Supp. 2d at 1097 (claim precluded by judicial immunity was
          5    frivolous). Such is the case here.
          6           Judges are absolutely immune from § 1983 and Bivens suits for damages for their
          7    judicial acts except when they are taken “in the ‘clear absence of all jurisdiction.’” Stump
          8    v. Sparkman, 435 U.S. 349, 356-57 (1978) (quoting Bradley v. Fisher, 80 U.S. 335, 351
          9    (1871)); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986). An act is “judicial” when
         10    it is a function normally performed by a judge and the parties dealt with the judge in his or
         11    her judicial capacity. Stump, 435 U.S. at 362; Crooks v. Maynard, 913 F.2d 699, 700 (9th
         12    Cir. 1990). This immunity attaches even if the judge is accused of acting maliciously and
         13    corruptly, Pierson v. Ray, 386 U.S. 547, 554 (1967), or of making grave errors of law or
         14    procedure. See Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988).
         15           Plaintiff’s allegations against the undersigned and Magistrate Judge Willett in his
         16    First Amended Complaint are based on the undersigned’s and Magistrate Judge Willett’s
         17    rulings in Plaintiff’s prior cases. As to those rulings, the undersigned and Magistrate Judge
         18    Willett are protected by judicial immunity. The Court finds that Plaintiff’s claims against
         19    the undersigned and Magistrate Judge Willett are precluded by judicial immunity and are
         20    frivolous.1 Thus, the Court will deny Plaintiff’s Motion to Change Assignment of Judges
         21    and will proceed to review Plaintiff’s filings in this action.
         22
                      1
         23             Plaintiff should take note that title 31 of the Arizona Revised Statutes relates to
               “Prisons and Prisoners,” not “Marriage.” In other cases Plaintiff has filed, the Court has
         24    repeatedly referred to Arizona Revised Statutes section 31-101 when explaining to Plaintiff
               that, in Arizona, the responsibility for operating jails and caring for prisoner is placed by
         25    law on the sheriff, not the Maricopa County Sheriff’s Office, which is an administrative
               creation of the county sheriff.
         26           Based on Plaintiff’s assertions in his First Amended Complaint, it appears Plaintiff
         27    takes issue with the Court sending Plaintiff a “Marshal packet” to complete in Caraffa v.
               Tempe Police Department, CV 19-05492-PHX-MTL (ESW). Plaintiff contends this
         28    violates “Rule 4(3)” of the Federal Rules of Civil Procedure and 28 U.S.C. § 1915. He is
               incorrect. The Court sent Plaintiff a service packet so Plaintiff could provide information
               about the defendant in CV 19-05492 against whom Plaintiff had stated a claim so the

JDDL-K
                                                            -5-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 6 of 27




          1    II.    Second Application to Proceed In Forma Pauperis and Filing Fee
          2           The Court will grant Plaintiff’s second Application to Proceed In Forma Pauperis.
          3    28 U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
          4    § 1915(b)(1). The Court will assess an initial partial filing fee of $6.00. The remainder of
          5    the fee will be collected monthly in payments of 20% of the previous month’s income
          6    credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
          7    28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
          8    government agency to collect and forward the fees according to the statutory formula.
          9    III.   Motion to Combine
         10           In his Motion to Combine, Plaintiff seeks to combine “four civil actions into one
         11    civil action under same issues of confinement, illegal prosecution and threats to saf[e]ty,”
         12    and statements made by “two federal judge[]s as per unconstitutional and vague
         13    statements[ m]ade in judgments by Honorable Mich[ae]l T. Liburdi and Honorable Judge
         14    W[i]llett in one judgment order in a civil case.”
         15           Plaintiff does not identify which four of the twelve cases he has filed in this Court
         16    he believes should be combined.         Moreover, ten of those cases have already been
         17    dismissed. Thus, the Court will deny Plaintiff’s Motion to Combine.
         18    IV.    Statutory Screening of Prisoner Complaints
         19           The Court is required to screen complaints brought by prisoners seeking relief
         20    against a governmental entity or an officer or an employee of a governmental entity. 28
         21    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         22    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         23
         24
         25
         26    United States Marshals Service could effect service on that individual. This is not
         27    improper. Although a plaintiff who is proceeding in forma pauperis is entitled to have the
               Marshals Service effect service of summons and complaint on a defendant, the Plaintiff,
         28    not the Court or the United States Marshal, is responsible for providing the proper address
               so the Marshals Service can serve a defendant. Lee v. Armontrout, 991 F.2d 487, 489 (8th
               Cir. 1993).

JDDL-K
                                                            -6-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 7 of 27




          1    relief may be granted, or that seek monetary relief from a defendant who is immune from
          2    such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          3           A pleading must contain a “short and plain statement of the claim showing that the
          4    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          5    not demand detailed factual allegations, “it demands more than an unadorned, the-
          6    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          7    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          8    conclusory statements, do not suffice.” Id.
          9           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         10    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         11    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         12    that allows the court to draw the reasonable inference that the defendant is liable for the
         13    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         14    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         15    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         16    allegations may be consistent with a constitutional claim, a court must assess whether there
         17    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         18           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         19    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         20    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         21    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         22    U.S. 89, 94 (2007) (per curiam)).
         23           If the Court determines that a pleading could be cured by the allegation of other
         24    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         25    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         26    Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
         27    because it may possibly be amended to state a claim, the Court will dismiss it with leave
         28    to amend.


JDDL-K
                                                              -7-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 8 of 27




          1    V.     First Amended Complaint
          2           The First Amended Complaint supersedes the original Complaint.              Ferdik v.
          3    Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner &
          4    Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court treats the original
          5    Complaint as nonexistent. Ferdik, 963 F.2d at 1262. Thus, the Court will consider only
          6    those claims raised in the First Amended Complaint against only those Defendants named
          7    in the First Amended Complaint.
          8           In his sixteen-count2 First Amended Complaint, Plaintiff names as Defendants the
          9    United States, the State of Arizona, and the Maricopa County Sheriff’s Office (MCSO). In
         10    his Request for Relief, he seeks monetary damages.
         11           In Count One (Doc. 8 at 2), Plaintiff alleges he was subjected to a threat to his
         12    safety, in violation of his right to equal protection, because he was threatened and assaulted
         13    by a member of the Aryan Brotherhood on April 23, 2020, for being a transsexual. He
         14    claims the assault was on camera and the individual who assaulted him was holding a
         15    jailhouse weapon.
         16           In Count Two (id. at 3), Plaintiff alleges his First Amendment rights regarding his
         17    sexual identity were violated when he was threatened and assaulted on April 23, 2020, by
         18    a member of the Aryan Brotherhood. He contends the incident was on camera and the
         19    individual who assaulted him said that Plaintiff was a “faggot” and that the individual hated
         20    “faggots.”
         21           In Count Three (id. at 4), Plaintiff alleges he was subjected to deliberate
         22    indifference in violation of his right to equal protection. He asserts that when he was
         23    threatened and assaulted with a weapon by a member of the Aryan Brotherhood on April
         24    23, 2020, the individual who assaulted him said, “Told ya The police don’t care.” Plaintiff
         25    alleges no MCSO deputies responded to the assault, which was on camera.
         26    ....
         27
         28
                      2
                       Plaintiff’s First Amended Complaint contains two Count Eights, two Count Nines,
               and two Count Tens. For clarity, the Court has cited to the document and page number
               generated by the Court’s Case Management/Electronic Case Filing system for each claim.

JDDL-K
                                                           -8-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 9 of 27




          1           In Count Four (id. at 6-7), Plaintiff alleges he has been subjected to deliberate
          2    indifference in violation of his right to equal protection. He claims that for over two
          3    months, employees at the federal courthouse, including two federal judges, have “known
          4    of the constitutional violations of the Plaintiff’s federal and state laws of the Constitution.”
          5    Plaintiff asserts that in January 2020, he “plead[ed] to the federal court about corruption in
          6    [the] Lower Buckeye County Jail . . . as well as corruption in the Phoenix Police Dept.”
          7    but there was a “failure to respond or take action to protect Plaintiff from reta[]l[i]ation and
          8    har[]assment.”
          9           In Count Five (id. at 8), Plaintiff alleges he has been subjected to deliberate
         10    indifference in violation of his right to equal protection. Plaintiff contends that on April 3,
         11    2020, he verbally reported to an officer that an inmate was “threatening [him and]
         12    slamming [his] food[ ]port shut as a form of intim[i]dation and to provoke an assau[l]tive
         13    behavior,” and that he “wrote a[] request form on the same issues” on April 4. He alleges
         14    the issue was not dealt with on April 5, and the inmate violently assaulted Plaintiff on April
         15    6. Plaintiff claims he was injured by “knowing there is a risk of harm and failure to respond
         16    reasonable (again) the third time.”
         17           In Count Six (id. at 9-10), Plaintiff alleges he was subjected to an abuse of authority
         18    and power. He contends that on March 30, 2020, he dropped a “tablet” and the shatter-
         19    proof screen cracked, but “[n]o paperwork was written or given to the Plaintiff.” Plaintiff
         20    alleges that on March 31, 2020, a deputy was passing out “GTL tablets,” but refused to
         21    provide one to Plaintiff, even though Plaintiff requested a tablet. Plaintiff claims it is an
         22    abuse of power to “deny a privilege” at the jail “to har[]ass as a form of reta[]l[i]ation
         23    against a[] transgender prisoner.”
         24           In Count Seven (id. at 11), Plaintiff alleges he was subjected to retaliation and
         25    harassment in violation of the Eighth Amendment prohibition against cruel and unusual
         26    punishment. He claims that on March 6, 2020, he received documents from the Legal
         27    Services Supervisor stating that “there are attached copies of ‘U.S.D.C. civil docket for
         28    case #2:19-05492-MTL-ESW.’” Plaintiff asserts a sergeant gave him the documents,


JDDL-K
                                                            -9-
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 10 of 27




          1     “[b]ut there was no copy of that cited case.” He alleges this means “someone stole a copy
          2     of legal documents for a federal civil action currently in pretrial proceedings.” Plaintiff
          3     also asserts that on several occasions a deputy has tampered with his legal documents.
          4            In Count Eight (id. at 12-14), Plaintiff contends there was a failure to protect, in
          5     violation of his right to equal protection. Plaintiff claims that on March 9, 2020, he was
          6     involved in a verbal argument with an inmate who had been making threatening statements
          7     and slamming Plaintiff’s food port shut in an attempt to incite a violent response from
          8     Plaintiff. Plaintiff contends a deputy told Plaintiff to sit in his cell; Plaintiff went to his
          9     cell; Plaintiff was again told to sit down in his cell; and Plaintiff, after standing at his cell
         10     door, went to the dayroom to watch television. Plaintiff asserts the officer “called a code
         11     and wrote [Plaintiff] a charge[,] stating [Plaintiff] refused to lockdown.” Plaintiff contends
         12     the other inmate was “told nothing.” Plaintiff alleges that because he is a pre-operation
         13     transsexual, he was “singled out from the [other inmate, who is a] White Muslim.”
         14            Plaintiff contends the deputy “lied in the report.” Plaintiff also states that he
         15     “suspect[s] the deputies are using the Muslim inmate to play games and make threatening
         16     statement[s] to [pro]voke [Plaintiff] into an assaultive action to (‘page 2’) [Plaintiff] with
         17     more charges” because Plaintiff is “a witness in a police corruption case,” has “criminal
         18     charges to file against MCSO deputies,” “cannot be prosecuted for [his] crimes according
         19     to [the] Arizona Constitution,” and has “a civil case in pretrial again[st] a[] police dept. and
         20     more money from the enlarged breasts[,] plus other lawsuits.”
         21            In a second Count Eight (id. at 23-24), Plaintiff alleges he is being denied access
         22     to the courts, in violation of his due process rights, because the undersigned “used
         23     unconstit[ut]ional statements and misleading untrue claims to deny [Plaintiff] access to the
         24     courts while [Plaintiff] was incarcerated at [the] Lower Buckeye County Jail as to property
         25     owned by [Plaintiff] (a MLB TRADING CARD) and relief of those actions.”
         26            In Count Nine (id. at 15-17), Plaintiff alleges he is being subjected to sexual
         27     orientation discrimination in violation of the First Amendment. He claims that since
         28     December 9, 2019, he has been housed in an all-male housing unit, separate from other


JDDL-K
                                                             - 10 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 11 of 27




          1     pre-operation transsexuals. He claims he has been housed with male cellmates and
          2     transported on three occasions with male inmates, but other pre-operation transsexuals are
          3     housed together in a house alone/transport alone unit.           Plaintiff asserts he is being
          4     segregated from other pre-operation transgender inmates as a form of harassment and
          5     retaliation by Defendant MSCO “as a form of intimi[]dation for being a witness against
          6     government corruption and having knowledge of criminal charges against MCSO
          7     deputies.”
          8            Plaintiff also claims Defendant MCSO is using three white inmates to “reta[]l[i]ate
          9     against [Plaintiff] into assaultive behavior.” Plaintiff alleges he informed custody staff
         10     verbally and in writing and the custody staff told him to stop writing them about other
         11     inmates. He claims custody staff is “well aware of the problem and are doing nothing on
         12     purpose.” Plaintiff asserts that as of April 7, 2020, he is “in a[] position to defend [his] life
         13     at all costs with no assistance from custody staff” and that “[a]dditional charges for murder
         14     may be in the weeks ahead” because “it is three against one” and he fears for his safety,
         15     life, and well-being. Plaintiff contends there have been threats to steal his legal work and
         16     legal documents and to throw “magic shave” in his eyes.
         17            Plaintiff also alleges he was interviewed on April 7, 2020 by two deputies regarding
         18     an assault by another inmate on April 6, but he did not remember anything about that
         19     assault and, at the interview, refused medical care. Plaintiff asserts that a few hours later,
         20     he verbally “revoked that refusal” and requested an officer take him to the medical
         21     department because he was having memory loss as a result of the April 6 assault. Plaintiff
         22     claims the officer refused Plaintiff’s request.
         23            In a second Count Nine (id. at 25), Plaintiff claims he is being subjected to
         24     “profiling,” in violation of the prohibition against cruel and unusual punishment, because
         25     the undersigned has been assigned to seven of Plaintiff’s last seven civil actions.3
         26
                       3
         27              Plaintiff is advised that Local Rule of Civil Procedure 3.7(e) provides that after
                one case filed by an incarcerated person has been assigned to a specific District Judge and
         28     referred to a specific Magistrate Judge, “[a]ny future pleadings filed by the incarcerated
                person . . . must be directly assigned and referred to the same District Judge and Magistrate
                Judge to whom the earlier case was assigned and referred, unless otherwise ordered by the

JDDL-K
                                                             - 11 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 12 of 27




          1            In Count Ten (id. at 18-19), he alleges he is being denied access to the courts due
          2     to “[d]iscrimination of sexual orientation.” He claims in several court orders by the
          3     undersigned, Plaintiff “was told in the order unconstitutional statements with no admissible
          4     facts to support” and the orders “[h]ad Arizona laws and statu[t]e[s] cited that does not
          5     ex[]ist.” Plaintiff asserts he was “[d]enied to appeal on facts that the Judge stated ‘bad
          6     faith’ in a civil case with mentions [of] the Judge by name and by title.” Plaintiff claims
          7     he has had at least seven different civil actions before the same judge who was mentioned,
          8     although not named as a defendant, in two of the civil actions. Plaintiff asserts at least two
          9     of the undersigned’s orders mention or cite to “A.R.S. 31[,] which A.R.S. ends in 31
         10     (marriages).” Plaintiff claims he is a pre-operation transsexual “that has a presiding federal
         11     judge quoting A.R.S. Arizona Constitution that doesn’t ex[]ist, to anything with
         12     [Plaintiff’s] civil actions.”
         13            In a second Count Ten (id. at 26-27), Plaintiff alleges he is being denied access to
         14     the courts, in violation of his due process rights, because the undersigned “rendered a[]
         15     judgment in two different civil actions that mentioned the federal judge in the cause of
         16     action.”
         17            In Count Eleven (id. at 27), Plaintiff alleges he has been subjected to “misconduct
         18     of the courts,” in violation of his due process rights. He claims he filed a “writ of habeas
         19     corpus for an illegal incarceration,” but it was “heard by a civil case judge not a[] criminal
         20     case judge[ a]nd dismissed by order of judgment in a civil case CV-20-00598-PHX-MTL
         21     (ESW).”4
         22            In Count Twelve (id. at 28-29), Plaintiff alleges he has been subjected to a violation
         23     of the Federal Rules of Civil Procedure. Plaintiff claims he filed a “motion of request to
         24     proceed in service [in CV 19-05492-PHX-MTL (ESW)] under (granted by the courts)
         25     forma pauperis.” He contends the Court sent Plaintiff a “Marshal packet w[h]i[c]h violates
         26     Court.” Plaintiff filed lawsuits prior to being confined, but his lawsuits since he became
         27     confined have all be assigned to the undersigned pursuant to Local Rule 3.7(e).

         28
                       4
                        Plaintiff should be aware that the United States Supreme Court has “consistently
                recognized that habeas corpus proceedings are civil in nature.” Hilton v. Braunskill, 481
                U.S. 770, 776 (1987).

JDDL-K
                                                            - 12 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 13 of 27




          1     Fed. Rules of Civil Procedure. Rule 4(3) by a Marshal or someone specially appointed.
          2     And 28 U.S.C. § 1915 the judge ruled the request premature. When the Courts must so
          3     order if the Plaintiff is in [f]orma [p]auperis.”
          4            In Count Thirteen (id. at 29-30), Plaintiff asserts he has been subjected to
          5     retaliation and an abuse of power. He claims that “just like [the undersigned’s] continuing
          6     unconstitutional statements and cit[]ation of A.R.S. that is non-ex[i]st[ent] or doesn’t
          7     apply,” the first time United States Magistrate Judge Willett “got to preside over a
          8     ruling . . . [,] she violate[d the] Federal Rules [of] Civil Procedure.”
          9     VI.    Failure to State a Claim
         10            Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         11     520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         12     v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
         13     liberal interpretation of a civil rights complaint may not supply essential elements of the
         14     claim that were not initially pled. Id.
         15            A.     Defendant United States
         16            Any claim against a federal actor arises under Bivens v. Six Unknown Named Agents
         17     of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not § 1983. See Martin v. Sias, 88
         18     F.3d 774, 775 (9th Cir. 1996) (“Actions under § 1983 and those under Bivens are identical
         19     save for the replacement of a state actor under § 1983 by a federal actor under Bivens.”
         20     (quoting Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991))). However, a remedy does
         21     not exist under Bivens against the United States because a Bivens action is only available
         22     against federal officers, not against the United States or agencies of the federal government.
         23     F.D.I.C. v. Meyer, 510 U.S. 471, 484-86 (1994). Thus, the Court will dismiss Defendant
         24     United States.
         25            B.     Defendant State of Arizona
         26            Under the Eleventh Amendment to the Constitution of the United States, a state or
         27     state agency may not be sued in federal court without its consent. Pennhurst State Sch. &
         28     Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Taylor v. List, 880 F.2d 1040, 1045 (9th


JDDL-K
                                                             - 13 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 14 of 27




          1     Cir. 1989). Furthermore, “a state is not a ‘person’ for purposes of section 1983.” Gilbreath
          2     v. Cutter Biological, Inc., 931 F.2d 1320, 1327 (9th Cir. 1991) (citation omitted).
          3     Therefore, the Court will dismiss Defendant State of Arizona.
          4            C.     Defendant MCSO
          5            The Maricopa County Sheriff’s Office is not a proper defendant because it is a “non-
          6     jural entity.” Melendres v. Arpaio, 784 F.3d 1254, 1260 (9th Cir. 2015) (citing Braillard
          7     v. Maricopa County, 232 P.3d 1263, 1269 (Ariz. Ct. App. 2010)). In Arizona, the
          8     responsibility of operating jails and caring for prisoners is placed by law upon the sheriff.
          9     See Ariz. Rev. Stat. § 11-441(A)(5); Ariz. Rev. Stat. § 31-101. A sheriff’s office is simply
         10     an administrative creation of the county sheriff to allow him to carry out his statutory duties
         11     and is not a “person” amenable to suit pursuant to § 1983. Accordingly, the Court will
         12     dismiss Defendant MCSO.
         13     VII.   Leave to Amend
         14            For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
         15     for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
         16     submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
         17     Court will mail Plaintiff a court-approved form to use for filing a second amended
         18     complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
         19     amended complaint and dismiss this action without further notice to Plaintiff.
         20            Plaintiff must clearly designate on the face of the document that it is the “Second
         21     Amended Complaint.” The second amended complaint must be retyped or rewritten in its
         22     entirety on the court-approved form and may not incorporate any part of the original
         23     Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
         24     per count.
         25            A second amended complaint supersedes the original Complaint and First Amended
         26     Complaint. Ferdik, 963 F.2d at 1262; Hal Roach Studios, 896 F.2d at 1546. After
         27     amendment, the Court will treat the original Complaint and First Amended Complaint as
         28     nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the original


JDDL-K
                                                            - 14 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 15 of 27




          1     Complaint or First Amended Complaint and that was voluntarily dismissed or was
          2     dismissed without prejudice is waived if it is not alleged in a second amended complaint.
          3     Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
          4               If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
          5     telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
          6     of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
          7     do; (4) how the action or inaction of that Defendant is connected to the violation of
          8     Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          9     that Defendant’s conduct. See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).
         10               Plaintiff must repeat this process for each person he names as a Defendant. If
         11     Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
         12     injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         13     failure to state a claim.       Conclusory allegations that a Defendant or group of
         14     Defendants has violated a constitutional right are not acceptable and will be
         15     dismissed.
         16     VIII. Warnings
         17               A.     Release
         18               If Plaintiff is released while this case remains pending, and the filing fee has not
         19     been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         20     that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         21     (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         22     result in dismissal of this action.
         23               B.     Address Changes
         24               Plaintiff must file and serve a notice of a change of address in accordance with Rule
         25     83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         26     relief with a notice of change of address. Failure to comply may result in dismissal of this
         27     action.
         28     ....


JDDL-K
                                                              - 15 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 16 of 27




          1            C.     Possible “Strike”
          2            Because the First Amended Complaint has been dismissed for failure to state a
          3     claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
          4     identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
          5     provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
          6     a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
          7     prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
          8     brought an action or appeal in a court of the United States that was dismissed on the
          9     grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
         10     granted, unless the prisoner is under imminent danger of serious physical injury.” 28
         11     U.S.C. § 1915(g).
         12            D.     Possible Dismissal
         13            If Plaintiff fails to timely comply with every provision of this Order, including these
         14     warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         15     at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         16     the Court).
         17     IT IS ORDERED:
         18            (1)    Plaintiff’s second Application to Proceed In Forma Pauperis (Doc. 9) is
         19     granted.
         20            (2)    As required by the accompanying Order to the appropriate government
         21     agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         22     of $6.00.
         23            (3)    Plaintiff’s Motion to Combine Cases (Doc. 6) and Motion to Change
         24     Assignment of Judges (Doc. 11) are denied.
         25            (4)    Plaintiff’s First Amended Complaint (Doc. 8) is dismissed for failure to state
         26     a claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
         27     complaint in compliance with this Order.
         28     ....


JDDL-K
                                                            - 16 -
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 17 of 27




          1            (5)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
          2     of Court must, without further notice, enter a judgment of dismissal of this action with
          3     prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
          4     and deny any pending unrelated motions as moot.
          5            (6)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          6     civil rights complaint by a prisoner.
          7            Dated this 11th day of May, 2020.
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           - 17 -
      Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 18 of 27



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
    Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 19 of 27



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
    Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 20 of 27




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
    Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 21 of 27




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 22 of 27



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 23 of 27




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 24 of 27



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
            Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 25 of 27



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
              Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 26 of 27



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
            Case 2:20-cv-00774-MTL--ESW Document 12 Filed 05/11/20 Page 27 of 27



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
